DETAILED ACTION
Claims 1-18 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 7, 9-10, 13, and 15-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saillet et al. (US PG Pub No. US 2021/0124611 A1).

Regarding claim 1, Saillet teaches an information handling system comprising: 
at least one processor; and a non-transitory memory coupled to the at least one processor (Fig 2); wherein the information handling system is configured to: 
communicatively couple to a cloud platform for execution of a task comprising one or more steps ([0022], wherein the server system can be a cloud computing environment; [0017], wherein a task is executed using a pipeline which represent a series of steps to be performed; [0026]; [0028]); and 
for each of the one or more steps: 
in response to a determination that the step has a parallel property associated therewith, cause the cloud platform to create a selected number n of instances of the step for parallel execution ([0008]; [0033], wherein additional parallel stages are added to each operation in the pipeline in response to performance bottlenecks, i.e. performance bottlenecks represent a parallel property; [0052]); and 
in response to a determination that the step does not have the parallel property associated therewith, cause the cloud platform to create a single instance of the step for sequential execution ([0035]; [0008]; [0033], wherein stages/instances are removed, wherein it is inherent that a single instance is the absolute minimum for operation; [0062]).

Regarding claim 3, Saillet teaches the selected number n is configurable by a user ([0039], wherein the selected number could potentially be randomly chosen).

Regarding claim 4, Saillet teaches the configurable number n is stored in a schema associated with the task ([0052] wherein a decision tree model is used to determine the number of instances to spawn).

Regarding claims 7, 9-10, 13, and 15-16, they are the method and article of manufacture claims of claims 1 and 3-4 above. Therefore, they are rejected for the same reasons as claims 1 and 3-4 above. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saillet et al. (US PG Pub No. US 2021/0124611 A1) in view of AAPA (Applicant’s Admitted Prior Art).

Regarding claim 2, Saillet does not teach the task is a machine learning task. 
AAPA teaches the use of tasks for AI and machine learning (pg 4 lines 9 to pg 5 line 5). It would have been obvious to one of ordinary skill in the art before the filing date of the invention to use a machine learning task. One would be motivated by the desire to utilize a machine learning orchestrator to perform tasks more efficiently as taught by AAPA (pg 5 lines 1-5). 

Regarding claims 8 and 14, they are the method and article of manufacture claims of claim 2 above. Therefore, they are rejected for the same reasons as claim 2 above. 


Claim(s) 5-6, 11-12 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saillet et al. (US PG Pub No. US 2021/0124611 A1) in view of Takahashi (US PG Pub No. US 2014/0325517 A1). 

Regarding claim 5, Saillet does not teach wherein the information handling system is further configured to log an error in response to a determination that at least one step of the task has failed.
It is old and well known to log errors in response to failure in tasks. For example, Takahashi teaches notifying an administrator of the cloud system using an error log when task failure occurs ([0111]). It would have been obvious to one of ordinary skill in the art before the filing date of the invention to log an error in response to a determination that at least one step of the task has failed. One would be motivated by the desire to allow for the administrator to perform remedial action such as taught by Takahashi ([0111]).

Regarding claim 6, Takahashi teaches wherein logging the error comprises sending an email to a user ([0111]).

Regarding claims 11-12 and 17-18 they are the method and article of manufacture claims of claims 5-6 above. Therefore, they are rejected for the same reasons as claims 5-6 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric C Wai/Primary Examiner, Art Unit 2195